

114 S1700 IS: Mitigation Facilitation Act of 2015
U.S. Senate
2015-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1700IN THE SENATE OF THE UNITED STATESJune 25, 2015Ms. Murkowski introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo require the Secretary of the Army, acting through the Chief of Engineers, to establish a program
			 to provide loans and loan guarantees to enable eligible public entities to
			 purchase credits from mitigation banks or in-lieu fee programs or acquire
			 interests in real property that are acquired pursuant to mitigation
			 projects required under certain Federal Water Pollution Control Act
			 permits, and for other purposes. 
	
 1.Short titleThis Act may be cited as the Mitigation Facilitation Act of 2015.
		2.Mitigation
			 loan and loan guarantee program
 (a)DefinitionsIn this section:
				(1)Eligible public
 entityThe term eligible public entity means a political subdivision of a State, including—
 (A)a duly established town, township, or county;
 (B)an entity established for the purpose of regional governance;
 (C)a special purpose entity; and
 (D)a joint powers authority, or other entity certified by the Governor of a State, to have authority to implement a mitigation project required by the Secretary under a permit required by section 404 of the Federal Water Pollution Control Act (33 U.S.C. 1344).
 (2)ProgramThe term program means the mitigation loan and loan guarantee program established by the Secretary under subsection (b)(1).
 (3)SecretaryThe term Secretary means the Secretary of the Army, acting through the Chief of Engineers.
				(b)Loan and loan
			 guarantee program
 (1)EstablishmentAs soon as practicable after the date of enactment of this Act, the Secretary shall establish a program to provide loans and loan guarantees to eligible public entities to enable the eligible public entities—
 (A)to purchase credits from mitigation banks or in-lieu fee programs; or (B)to acquire interests in real property that are acquired pursuant to a mitigation project required by the Secretary under a permit required by section 404 of the Federal Water Pollution Control Act (33 U.S.C. 1344).
					(2)Application;
			 approval process
					(A)Application
						(i)In
 generalTo be eligible to receive a loan or loan guarantee under the program, an eligible public entity shall submit to the Secretary an application at such time, in such form and manner, and including such information as the Secretary may require.
						(ii)Solicitation
 of applicationsOn a rolling basis, the Secretary shall accept from eligible public entities applications for loans and loan guarantees in accordance with this section.
						(B)Approval by
			 Secretary
						(i)In
 generalNot later than 120 days after receipt of an application under subparagraph (A), the Secretary shall approve or disapprove the application.
 (ii)FactorsIn approving or disapproving an application of an eligible public entity under clause (i), the Secretary may consider—
 (I)whether the financial plan of the eligible public entity for use of the loan or loan guarantee is in compliance with any requirements set forth in the applicable permit;
 (II)whether the eligible public entity has the ability to repay a loan or meet the terms of a loan guarantee under the program; and
 (III)any other factor that the Secretary determines to be appropriate.
							(C)Administration
 of loans and loan guaranteesAs soon as practicable after the date on which the Secretary approves an application under subparagraph (B), the Secretary shall—
 (i)establish the loan or loan guarantee with respect to the eligible public entity that is the subject of the application (including such terms and conditions as the Secretary may prescribe); and
 (ii)carry out the administration of the loan or loan guarantee.
						(c)Authorization
 of appropriationsThere are authorized to be appropriated to the Secretary to carry out this section such sums as are necessary.
			(d)Termination of
 authorityThe authority under this section shall terminate on the date that is 10 years after the date of enactment of this Act.